SULLIVAN & CROMWELL LLP

  
       
   

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC 4:

» 12/20/2019
DATE FILED =

TELEPHONE: 1-212-558-4000
FACSIMILE: 1-212-558-3588 Ne
WWwW.SULLCROM.COM Cl
LOS ANGELES * PALO ALTO * WASHINGTON, D.C.
BRUSSELS * FRANKFURT * LONDON * PARIS

BEING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

December 20, 2019

Via CM/ECF and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Ligui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al.. 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Defendants and Counterclaim Plaintiffs (collectively,
“DS Smith”) in the above-captioned matter to respectfully request the Court’s
authorization to file under seal the parties’ joint letter in response to the Court’s
December 12, 2019 Order (the “Letter”). The Letter would disclose, in whole or in part,
material designated by both parties as “Confidential” or “Highly Confidential” under the
September 3, 2019 Stipulated Confidentiality and Protective Order (ECF No. 36) (the
“Protective Order”). For such filings, the Protective Order requires the parties to file

under seal first and then exchange redactions for a proposed public version of the filing
shortly thereafter. (Protective Order § 8(b).)

Respectfully,

/s/ Thomas C. White
Thomas C. White

Counsel for Defendants and
Counterclaim Plaintiffs

ce: Counsel of record (via CM/ECF and e-mail) GRANTED.
SO ORDERED.

Dated: December 20, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
